Citation Nr: 1634838	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-42 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for mechanical low back pain prior to July 21, 2014, and to a rating in excess of 20 percent from July 21, 2014, forward.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity from December 1, 2012, forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1990 to April 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for a rating in excess of 10 percent for mechanical low back pain (low back disability).   

In December 2013, the Board remanded this appeal to afford the Veteran a hearing before the Board.  In March 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, a transcript of which is on file.  Thereafter, in June 2014, the Board remanded the claim for further development.  

Subsequently, in a November 2014 rating decision, the RO granted a 20 percent rating for the Veteran's mechanical low back pain assigning an effective date of July 21, 2014.  However, as that award did not represent a full grant of the benefits sought on appeal, the claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also, in a January 2013 rating decision the RO awarded service connection for radiculopathy of the left lower extremity and assigned an initial 20 percent rating from May 28, 2009 to November 30, 2102, followed by a 10 percent rating from December 1, 2012 forward.  In April 2013, the Veteran submitted a notice of disagreement with the assigned 10 percent rating from December 1, 2012, forward.  



The issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity from December 1, 2012, forward, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period prior February 12, 2014, the Veteran's mechanical low back pain was manifested by muscle spasm and the need for a back brace.

2.  During the period from February 12, 2014, forward, the Veteran's mechanical low back pain was manifested forward flexion limited to 40 degrees, constant pain at rest, more frequent and longer-lasting episodes of pain, and two days a week of debilitating low back pain.


CONCLUSIONS OF LAW

1.  During the period prior February 12, 2014, the criteria are met for a 20 percent rating, but not higher, for mechanical low back pain.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015).

2.  During the period from February 12, 2014, forward, the criteria are met for a 40 percent rating, but not higher, for mechanical low back pain.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a June 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has also been afforded adequate assistance in response to his claim.  His service treatment records (STRs), VA treatment records, and private treatment records are on file.  Pursuant to the Board's previous remand, additional treatment records and a VA examination was obtained in July 2014 reassessing the severity of his low back disability.  The three VA examination reports of record, in conjunction, are adequate for rating the Veteran's low back disability because the reports contain the information needed to address the applicable rating criteria.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Moreover, there was compliance, certainly substantial compliance, with the June 2014 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.

II. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102. 

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan v. Gober, 10 Vet. App. 511, 519 (1992); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.  See id. 

The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5). Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating). With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2015). Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

For the time period prior to February12, 2014, the evidence of record shows that the Veteran's low back disability approximated the criteria for a 20 percent rating under the General Rating Formula.  

Specifically, a VA treatment record dated in November 2009 showed that the Veteran sought treatment for constant, sharp pain across his lower back, described as constant for the last 2 days.  The examiner prescribed a medication for the Veteran to take, as needed, for muscle spasm.  More recently in September 2013, the Veteran again sought treatment for back pain and was prescribed a muscle relaxer to take as needed for muscle spasm.  In October 2013, there was an assessment was back pain, muscle spasm.  Although there were no specific finding of an abnormal gait or abnormal spinal contour, it was noted on VA examination in December 2012 that the Veteran did wear a back brace on a regular basis, and this is reflected in the outpatient treatment records.  Thus, the Board finds that the criteria for a 20 percent rating were more nearly approximated; therefore, a 20 percent rating is warranted for the appellate period prior to February 12, 2014.  See 38 C.F.R. § 4.7.

However, the criteria for a disability rating in excess of 40 percent were not met or more nearly approximated prior to February 12, 2014.  

The relevant evidence includes a July 2009 VA examination.  The Veteran complained of pain on average is a 7/10 with flare ups where his pain increases to an 8/10 after he has been doing any prolonged bending or standing.  He could walk for two hours or greater than one mile.  The Veteran stated that his back affected his activities of daily living making it difficult for him to do a lot of prolonged repetitive bending motions.  It also made it difficult for him to do his job as a mail handler because of all the bending and stooping he had to do in his job.  He had not had any doctor-ordered bed rest in the last 12 months.  

The Veteran's range of motion for forward flexion was from 0 to 70 degrees, with objective evidence of pain from 60 to 70 degrees.  His extension was from 0-20 degrees, with objective evidence of pain from 10 to 20 degrees.  Right lateral flexion was from 0 to 30 degrees, with no objective evidence of pain.  Left lateral flexion was 0 to 30 degrees, with no objective evidence of pain.  Both right and lateral rotations were from 0 to 30 degrees, with no objective evidence of pain.  There was no pain or decreased range of motion observed by the examiner on repetitive range of motion of the lumbar spine.  In addition, the Veteran had a negative seated straight leg raise bilaterally.  On sensory examination, he had normal sensation to light touch over L2, L3, L4, L5 and S1 bilaterally.  Motor examination revealed 5/5 strength in bilateral hip flexors, 5/5 strength in bilateral quadriceps, 5/5 strength in bilateral dorsiflexors at the ankle, 5/5 strength in bilateral EHL, 5/5 strength in right plantar flexion at the ankle, 4/5 strength in left plantar flexion at the ankle.  The examiner observed that the Veteran could only do a limited single leg toe raise.  The examiner diagnosed the Veteran with degenerative disc disease (DDD), grade 1 retrolisthesis L5 on S1, and resultant intermittent moderate radiculopathy of the left S1 nerve root.  In accordance with the DeLuca provision, he commented that although the Veteran had the above described examination, it was feasible that he could have pain that would further limit function especially after he had been on his feet all day.  The examiner, however, stated that it was not feasible to attempt to express these in any terms of additional limitation as these matters cannot be determined with any degree of medical certainty.  

On VA examination in December 2012, the Veteran reported chronic low back pain and stated that he was unable to do lifting and twisting required for his work for the postal service.  His range of motion for forward flexion was from 0 to 80 degrees, with objective evidence of pain at 80 degrees.  His extension was from 0-15 degrees, with objective evidence of pain at 15 degrees.  Right and left lateral flexion was from 0 to 25 degrees, with objective evidence of pain at 25 degrees.  Both right and lateral rotations were from 0 to 25 degrees, with objective evidence of pain at 25 degrees.  There was no decreased range of motion observed by the examiner on repetitive range of motion of the lumbar spine.  The additional functional loss was noted as less movement than normal and pain on movement.  There was localized tenderness over the low back.  Motor examination revealed 5/5 strength in bilateral hip flexors, 5/5 strength in bilateral knee extensions, 5/5 strength in bilateral dorsiflexors at the ankle, 5/5 strength in bilateral ankle plantar flexion and 5/5 strength in bilateral great toe extension.  There was no muscle atrophy, ankylosis or IVDs found on examination.  The Veteran's sensory examination was normal.  He also reported using a brace on a regular basis.  An August 2011 MRI showed mild disc bulging at L4/L5 and L5/S1 with no foraminal or spinal stenosis as well as previously documented DDD and Grade 1 retrolisthesis of L5/S1.  The examiner further documented that the Veteran had radiculopathy to his left leg.

A VA treatment note dated in July 2013 showed that the Veteran complained of occasional back pain.  He reported muscle cramps, joint pain, and stiffness in his back.  On palpation of the spine, there was no tenderness.  On September 2013, the Veteran complained of lower back pain not relieved by his current medication.  He was prescribed a muscle relaxer and began Yoga classes.  In October 2013, the Veteran was seen for an evaluation of low back pain.  He denied any injury and stated that he just got up one day with back pain.  There was moderate tenderness on palpation of the spine.  The assessment was back pain, muscle spasm.    

As explained above, a rating of 40 percent is assigned for limitation of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Ratings in excess of 40 percent under the General Rating Formula require the presence of unfavorable ankylosis.  See 38 C.F.R. § 4.71a.  Here, the Veteran's forward flexion was not limited to 30 degrees or less prior to February 12, 2014.  At worst, his forward flexion was limited to 70 degrees.  Moreover, there is no evidence of record indicating that he had favorable or unfavorable ankylosis of the lumbar spine.  He has consistently demonstrated motion of the spine.  Therefore, a rating in excess of 20 percent is not warranted under the General Rating Formula, prior to prior to February 12, 2014.

The Board has considered whether the Veteran had additional disability of the spine beyond the recorded range of motion measurements, to include due to weakened movement, painful movement, excess fatigability, or incoordination, such as after repetitive use of the spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The Veteran reported that he experienced flare-ups after doing any prolonged bending or standing and that he was unable to do lifting and twisting at work.  The 20 percent rating assigned prior to February 12, 2014 already compensates the Veteran for functional impairment of the spine.  His range of motion measurements did not exceed the criteria for a 20 percent rating, even after repeated use.  There was no decreased range of motion observed by the December 2012 VA examiner on repetitive range of motion of the lumbar spine.  The evidence contained in the VA examination reports shows that the Veteran had forward flexion to 70 degrees and to 80 degrees - more than double that required for the assignment of a 40 percent rating.  This is so even with consideration of painful motion and other factors.  Although the evidence does show that the Veteran experienced painful motion and other symptoms, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca 8 Vet. App. at 204-7.  

As of February 12, 2104, however, the Board finds that the criteria for a 40 percent rating were more nearly approximated.  See 38 C.F.R. § 4.7.

On February 12, 2014, the Veteran was seen at VA for an evaluation of low back pain.  He stated that the pain was constant even at rest.   He stated that he had chronic back pain, but it was recently much worse, currently rated 7/10.  He reported that the muscle relaxant did not help the current pain.

In February 2014, the Veteran was seen at Sports Orthopedic and Spine with complaints of lower back pain.  He stated that the severity level was 7 and that the pain occurred persistently with radiation to the left thigh.  He described the pain as an ache and piercing, and stated that the symptoms were aggravated by bending, extension, flexion, and twisting.  The Veteran stated that the episodes of pain had become more frequent and longer lasting over time and that he had tried therapy and multiple medications without relief.  On examination, reflexes and strength in lower extremities was grossly intact.  There was mild straight leg raise pain on both sides, as well as increased pain, more with flexion and extension.  X-rays showed mild to moderate degenerative changes.  The assessment was likely discogenic pain in the lower back with episodes of sciatica left leg.

The Veteran was seen at VA for a physical therapy consultation in March 2014.  He was still employed at the postal service but had difficulty with his duties occasionally.  He stated that his daily activities and work duties were limited secondary to back pain.  Range of motion of the spine was within normal limits.  The Veteran again complained of and was treated for worsening lower back pain in April and May 2014.  He was provided injections for the pain.

On VA examination in July 2014, the Veteran complained of low back pain, with two days a week of debilitating low back pain that required activity modification.  Forward flexion of his lumbar spine was limited to 40 degrees with pain, unchanged after three repetitions.  The Veteran's muscle strength and sensory examinations were normal, with the exception of the left lower extremity.  The examiner stated that the Veteran did not have IVDS of the thoracolumbar spine.  With respect to the Veteran's ability to work, the examiner stated that he would have difficulty with strenuous physical labor, but would do well with sedentary or moderate physical work.  The examiner stated that flares would limit his ability to do physical labor 2-3 days per week.  

Thereafter, a VA treatment record dated in August 2014 revealed the Veteran's complaint that his back had flared up on the previous Saturday morning and he had taken everything prescribed to try to relieve it but nothing was helping.  In November 2014, he reported continuing lower back pain.  He stated that his back pain had been worse the past week.  He was approved for one non-VA pain clinic visit for consultation and injection therapy for treatment of low back pain.

The above evidence of record suggest a worsening of the Veteran's low back disorder as of February 12, 2014, with increased pain and further limitation of motion.  Although there was not a finding of flexion of the spine limited to 30 degrees or less as required for the assignment of a 40 percent rating, the additional functional limitations demonstrated, such as constant pain at rest, more frequent and longer-lasting episodes of pain, and two days a week of debilitating low back pain, in addition to the further limitation of forward flexion to 40 degrees, warrant the assignment of a 40 percent rating as of February 12, 2014.  See 38 C.F.R. §§ 4.7, 4.40, 4.45.

However, the preponderance of the evidence shows that the Veteran's lumbosacral spine disability has not more nearly approximated the criteria for entitlement to a rating greater than 40 percent under the General Rating Formula as of February 12, 2014.  The evidence of record does not show unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The Veteran has consistently had motion of his lumbar spine, i.e., forward flexion to 40 degrees, etc.  See July 2014 VA examination report.  Thus, the criteria for ratings of 60 or 100 percent are not satisfied.  See 38 C.F.R. § 4.71a, DC's 5235-5243.  Because the maximum evaluation has been assigned for a lumbosacral spine disability based on limitation of motion, a higher rating under the DeLuca criteria based on functional loss is not available.  See Johnston, 10 Vet. App. at 85; DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. § 4.40, 4.45.

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran is currently service-connected for radiculopathy of the left lower extremity for the entire appellate period.  However, besides left lower extremity radiculopathy, there is no evidence of any neurologic abnormalities or findings related to the service-connected low back disability.  In the July 2009, December 2012, and July 2014 examinations, the VA examiners found no evidence of any other neurological abnormalities.  Thus, the medical evidence of record does not show associated objective neurologic abnormalities (other than the left lower extremity) such that a separate neurological disability rating, as it applies to his service-connected back disability, is warranted.

Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014). 38 C.F.R. § 4.71a, Note (6).  Under the Formula for Rating IVDS set forth in DC 5243, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).  Because the Veteran has not been prescribed bed rest by a physician for his low back disability at any time during the pendency of this appeal, a rating higher than 20 or 40 percent under DC 5243 is not available.  

In summary, the criteria for a 20 percent rating were more nearly approximated for the Veteran's lumbar spine disability prior to February 12, 2014, and the criteria for a 40 percent rating were more nearly approximated from February 12, 2014, forward.  However, the preponderance of the evidence weighs against ratings in excess of 20 and 40 percent for those time periods, respectively.  

As there is no evidence or assertion of unemployability related to the Veteran's low back disability, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran has been employed at the postal service for the entire appellate period.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  

Referral for extraschedular consideration is not warranted.  The Veteran's low back disability is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including pain, spasm, and limited motion.  See 38 C.F.R. § 4.71a, General Rating Formula (providing, in pertinent part, for ratings based on limited motion and spasms, irrespective of the presence of pain and whether or not it radiates), DC 5003 (arthritis); see also 38 C.F.R. §§ 4.40, 4.45, and 4.59 (addressing painful motion and functional limitations due to pain, fatigability, weakness, and incoordination, including on repetitive motion and due to flare-ups); DeLuca, 8 Vet. App. at 206-07.  His radiculopathy of the left lower extremity has been awarded a separate ratings for associated neurologic abnormalities under appropriate diagnostic code, as provided for in the General Rating Formula.

Although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, including the use of a back brace and reported difficulties with certain activities, such functional impairment is nevertheless contemplated by 38 C.F.R. §§ 4.40, 4.45 and the General Rating Formula under 38 C.F.R. § 4.71a.  Indeed, the criteria are necessarily designed with a view toward compensating for functional impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2014) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Further, the VA examiners and treating clinicians have not found the Veteran's low back disability to represent an exceptional or unusual disability picture.  As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes. Rather, the disability must be 'exceptional' or 'unusual.'  Thus, the Veteran does not have symptoms or manifestations associated with his low back disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.

Accordingly, a comparison of the Veteran's low back disability and the rating criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations 

are adequate to rate this disability.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization is moot.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

The Board has also considered the combined impact of other service-connected disabilities on or in conjunction with the Veteran's mechanical low back pain and finds that extraschedular referral is not warranted based on their combined effects. In this regard, when argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that '§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented'); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  In this regard, consideration must be given to the 'compounding negative effects that each individual disability may have on the veteran's other disabilities.'  Johnson, 762 F.3d at 1366.

The Veteran's other service-connected disability are dermatitis, pseudofolliculitis barbae, and radiculopathy of the left lower extremity.  He has not stated, and the record does not otherwise suggest, that the combined effects of his service-connected disabilities result in an exceptional or unusual disability picture such as to render application of the normal schedular standards impractical.  Moreover, the Board finds that there are no symptoms or functional impairment caused by the 

impact of other service-connected on the Veteran's mechanical low back pain not already contemplated by the rating criteria. 


ORDER

Prior to February 12, 2014, entitlement to a rating of 20 percent for mechanical low back pain is granted.

From February 12, 2014, forward, entitlement to a rating of 40 percent for mechanical low back pain is granted.


REMAND

In a January 2013 rating decision, the RO awarded service connection for radiculopathy of the left lower extremity and assigned an initial 20 percent rating from May 28, 2009 to November 30, 2102, followed by a 10 percent rating from December 1, 2012 forward.  In April 2013, the Veteran submitted a notice of disagreement with the assigned 10 percent rating from December 2, 2012, forward.  See VA Forms 21-4138, April 16, 2013 and May 16, 2013.  However, a Statement of the Case (SOC) that addresses this issue has not been issued.  Therefore, a remand of this issue is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a Statement of the Case that addresses the issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity from December 1, 2012, forward.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


